Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Reid Long on 09/28/21.
The application has been amended as follows: 
18. (Currently Amended) A method of treating cancer in a patient in need thereof comprising administering to the patient a therapeutically effective amount of an antibody conjugated to the compound 

19. (Cancelled)

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: The closest prior art to the instant claims is Chen et al. (US2014/0323690). This reference teaches the following compound: 
    PNG
    media_image1.png
    129
    365
    media_image1.png
    Greyscale


Similarly, the combination of Domling and William cited in the ISR does not provide motivation to make the three specific changes that are required by to arrive at the claimed genus of compounds.  William does not provide any motivation to modify those particular location to provide a particular advantage for the compound of Domling, and neither reference teaches the carbonyl, hydroxyl or hydroxy protecting group, as required by instant R1. 
As such, the instantly claimed compounds are novel and unobvious over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE M LIEB whose telephone number is (571)270-3490.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEANETTE M LIEB/Primary Examiner, Art Unit 1654